Citation Nr: 1437025	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vonnedele Karraker, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter initially arose on appeal of a February 2010 rating decision by the RO.

The Virtual VA paperless claims processing system includes VA treatment records relevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any relevant documents in this case.

The Board notes the issue of total disability due to individual unemployability (TDIU) has been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In a statement, however, the Veteran, through his representative, requested that VA not infer a claim for TDIU as the Veteran did not meet the criteria.  Therefore, the Board finds the issue of entitlement to TDIU is not before the Board.


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of an increased initial evaluation of 30 percent, but no more, for the service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in November 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim, as the February 2010 rating decision granted the Veteran's claim of service connection for PTSD, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, the July 2010 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private treating physician's statement.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2010 and June 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  
Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2013).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,
mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Analysis

As an initial matter, here, the Veteran's service-connected PTSD is currently rated at 10 percent disabling.  The Veteran also has a diagnosis of depression and anxiety at Axis I.  VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be considered.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For the reasons explained in detail below, the Board finds that a disability rating of 30 percent rating is warranted.  

As noted above, the assignment of a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

The record indicates the Veteran's symptomatology is manifested by a chronic sleep impairment, irritability, depression, hypervigilance, and an exaggerated startle response.  See January 2010 and June 2012 VA examinations.  

While the VA examinations of record show the VA examiners have opined that the  Veteran's current symptoms produce occupational and social impairment due to mild or transient symptoms, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social function more nearly approximates the degree of impairment contemplated for a 30 percent rating.  See 38 C.F.R. § 4.7 (2013).

The Board has also considered the Veteran's entitlement to a 50 percent disability rating, however, as detailed below, the evidence does not indicate that this higher evaluation is warranted.  

During a July 2008 VA psychiatric consultation, the Veteran reported recently being involved in a physical altercation, further the Veteran reported a history of "fights when he is pushed too far."  The Veteran also reported that he is an "easy-going person" and that he receives love and support from his wife.  The Veteran also reported that he finds it easy to talk to his wife.

A July 2008 VA treatment note shows the Veteran received counseling for symptoms of his PTSD listed as avoidance, sleep difficulties, re-experiencing trauma, problems in relationships, hyperarousal, anger, health issues, and guilt.  The treating clinician noted that there had been a significant decrease in symptoms of the Veteran's PTSD and an increase in the Veteran's quality of life.

The Veteran received a VA examination in January 2010.  During this examination the Veteran reported disturbing memories and dreams of his active duty service in the Republic of Vietnam.  The Veteran reported hypervigilance and exaggerated startle response.  The Veteran denied suicidal or homicidal ideation.  The Veteran reported that he had been occasionally drilling water wells when the work was available. 

A mental status examination showed the VA examiner noted the Veteran experiences a significant chronic sleep impairment, sleeping a few hours at night, waking repeatedly.  The examiner opined that no deficits in memory or judgment were present.  The Veteran was casually attired, neatly groomed, and his speech was clear.  The Veteran's mood and affect were appropriate and congruent and his thoughts were logical and goal oriented.  This examiner assigned a GAF score of 60-62.  See January 2010 VA examination report.

VA treatment records dated January 2010 show the Veteran received a GAF score of 30.  The Veteran was noted to be depressed and reported that he mostly stayed at home.  Speech was normal and the Veteran's memory was noted as good.  The Veteran did not have any hallucinations or delusions.  

A treatment record dated April 14, 2010 shows the Veteran received a GAF score of 40.  The Veteran was somewhat irritable and depressed at this consultation.  No suicidal ideation was present and there were no delusions or hallucinations.  The Veteran reported that he "doesn't like being at home alone" and that "he goes out and looks for somebody to visit with."  The Veteran reported that he gets depressed.

Records dated May 26, 2010 show a GAF score of 50 was assigned.  The Veteran was calm, cooperative, and pleasant.  Mood was noted as fine and the Veteran's affect was appropriate.  An Axis I diagnosis of anxiety was noted during this consultation.  The Veteran denied suicidal or homicidal ideation.  

Thereafter, on June 21, 2010, the Veteran received a GAF score of 55.  The Veteran's speech was normal in rate, rhythm, and volume.  The Veteran reported more frequent anxiety and denied suicidal or homicidal ideation.  

The Veteran corresponded with his U.S. Congressional Representative in July 2010.  The Veteran reported to his representative that he experienced nightmares, avoided crowds, had trouble staying asleep, would talk in his sleep, experienced flashbacks from his active duty service, and he avoided loud noises.

A January 2012 private treating physician's statement from C.S., M.D., notes that the Veteran receives medication and psychotherapy for depression and PTSD.  Dr. C.S. also opined in her January 2012 statement that despite the treatment regimen, the Veteran is still prevented from effectively maintaining any type of employable position.  However, as noted below, the Veteran has not reported any difficulty in maintaining employment as a result of symptoms of his service-connected PTSD.  Moreover, there is evidence of record that the Veteran engages in occasional water well drilling when this work is available.  Furthermore, the Veteran, through his representative, requested that VA not infer a claim for total disability rating due to individual unemployability as the Veteran did not meet the criteria.  Occupational impairment will be discussed in further detail below.

A January 2012 VA treatment note shows the Veteran was casually dressed and in no distress.  The Veteran's speech was clear, coherent, relevant and logical.  The Veteran reported feeling frustrated with an inability to get a higher rating for PTSD, his affect was appropriate to his mood.  The Veteran reported experiencing flashbacks and nightmares related to his active duty service.  Insight and judgment were fair with fair impulse control.  The Veteran received a GAF score of 56.

A February 2012 VA Vocational Rehabilitation note shows the Veteran contacted VA to aid in obtaining his GED.  The Veteran expressed a desire to learn about computers and noted that most employers require a high school diploma or GED.  An April 2012 VA Vocational Rehabilitation note shows the Veteran enrolled in a GED course and attends classes three times per week.  

A VA examination in June 2012 shows the Veteran continued to report a significant chronic sleep impairment with recurrent distressing dreams about his active duty service in the Republic of Vietnam.  The Veteran reported an increasing strain on his marriage, specifically, that it is "in jeopardy."  However, the Veteran also reported a generally positive rapport with his wife and that they enjoyed boating on the river by their home and spending time with other boaters.  The Veteran reported depression and decreased pleasure from working on his boat and that he spent most days staying in bed in his home.  

The VA examiner noted efforts to avoid thoughts or feelings associated with the trauma the Veteran experienced in Vietnam and a markedly diminished interest or participation in significant activities.  The examiner also noted the Veteran has difficulty falling or staying asleep and that he experiences irritability with outbursts of anger.

The VA examiner also noted the Veteran experiences disturbances in mood and motivation and anxiety.  In conclusion, the VA examiner opined that the Veteran experienced an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran received a GAF score of 60.

There is no evidence of flattened affect, circumstantial, circumlotory, or stereotyped speech is contained in the record.  The above referenced treatment records and VA examinations show the Veteran has presented with an appropriate affect in counseling and examination settings.

Additionally, the Veteran has not manifested symptoms such as panic attacks on a frequency of more than once a week.  A treatment note dated June 2010 is the only instance in the record that indicates the Veteran suffered an anxiety attack.  Notations in this treatment record note the Veteran had switched his VA prescribed Xanax dosage provided by an outside healthcare provider.  No other evidence of record indicates the Veteran experienced anxiety attacks or panic attacks.

There is no evidence of record indicating symptoms such as any difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  At the January 2010 VA examination, the Veteran's organization of thought appeared logical, coherent and goal directed.  

There is no evidence that the Veteran's disturbances of motivation and mood are productive of an occupational or social impairment of the degree contemplated in the 50 percent evaluation of his PTSD.  In both the VA examinations and the treatment records, the Veteran has reported a positive relationship with his spouse, children, and others in his local area.  Further, the VA examiner noted that the Veteran did not report a history of poor occupational functioning as a direct result of his symptoms of PTSD.  Moreover, the Veteran enjoys boating, billiards, and has a generally positive rapport with his wife.  See June 2012 VA examination report.  Accordingly, the Board finds that the Veteran has not manifested difficulty in establishing and maintaining effective work and social relationships.

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 50 percent rating criteria, such as panic attacks and disturbances of mood and motivation.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

While the VA examinations and treatment records reveal the Veteran has disturbances in motivation and mood, the Veteran has been successful in establishing and maintaining effective social relationships, managing his financial benefits, and he has not shown a history of poor occupational functioning as a direct result of his PTSD symptoms.  See June 2012 VA examination report.

Further, the Board has considered factors outside the specific ratings criteria, such as the Veteran's isolation and propensity for physical altercations.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

Under Mauerhan, supra, an analysis of the Veteran's PTSD symptoms is not limited to those mentioned in the ratings criteria, and the Board has considered factors outside of the specific ratings criteria, such as the Veteran's irritability and isolation.  

As to occupational impairment, there is no credible indication that his PTSD prevented him from engaging in work or otherwise interfered with such activity.  See June 2012 VA examination report.  While the VA examinations reveal that the Veteran has chronic sleep impairment, irritability, depression, hypervigilance, and an exaggerated startle response, the January 2010 VA examination shows the Veteran reported working occasionally in water well drilling and he reported during the June 2012 VA examination that he did not lose any time from work due to his PTSD.  Additionally, the Veteran has enrolled in a GED course and is attending classes three times per week.  In regards to the statement from Dr. C.S. where she opined that despite the treatment regimen, the Veteran is still prevented from effectively maintaining any type of employable position, the Veteran has reported working occasionally in addition to attending classes for his GED.  Thus, the evidence suggests that the Veteran did not have reduced reliability or productivity in his occupation due to his PTSD symptoms.

As to social impairment, the Veteran has reported in treatment records and VA examination reports that he has a stable relationship with his spouse, children, and neighbors in his local area.  The Veteran reported being engaged in social activities including boating with friends and participation in a billiards league.  While he experiences irritability and engages in physical altercations when "pushed too far", the Veteran reported to the June 2012 VA examiner that he and his wife get along well and that he enjoys spending time with his wife and other boaters on the river by their home.  Thus, while the Veteran may have had some social impairment, the Veteran's symptoms result in no more than an occasional decrease as the evidence shows that he is able to establish and maintain social relationships.

During the June 2012 VA examination, the VA examiner stated that the Veteran's psychiatric symptoms would "produce occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication."  Such a finding corresponds to a 10 percent evaluation under the rating criteria.  As noted, however, the Board finds that the Veteran's symptoms are more closely approximated by a 30 percent evaluation.

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 30 and 62.  These GAF scores reflect mild to severe symptoms.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  The factors listed above, such as, the Veteran's occasional work in water well drilling and his participation in GED classes show that he did not have reduced reliability or productivity in his occupation due to his PTSD symptoms.  Further, the Veteran has reported he has a stable relationship with his spouse, children, and neighbors, which indicates he is able to establish and maintain social relationships. 

Therefore, a disability rating in excess of the 30 percent the Board is assigning is not warranted.

Extraschedular Evaluation

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115 .  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

The first Thun element is not satisfied here.  The Veteran's service-connected PTSD is manifested by irritability, social isolation, and depression.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to mental disabilities provides disability rating based on these complaints, among other things.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the evidence supports an initial rating of 30 percent for the Veteran's service-connected PTSD.  


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


